[DO NOT PUBLISH]


                     IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT            FILED
                                ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                      No. 08-14261            MARCH 12, 2009
                                  Non-Argument Calendar
                                                            THOMAS K. KAHN
                                ________________________
                                                                 CLERK
                          D.C. Docket No. 08-00044-CR-2-LSC-PWG

UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

       versus

ZACK JAMES LAWRENCE,
                                                                    Defendant-Appellant.

                                 __________________________

                       Appeal from the United States District Court for the
                                  Northern District of Alabama
                                 _________________________

                                        (March 12, 2009)

Before EDMONDSON, Chief Judge, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

       Alison Wallace, appointed counsel for Zack James Lawrence in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals no arguable
issues of merit, counsel’s motion to withdraw is GRANTED, and Lawrence’s convictions and

sentences are AFFIRMED.




                                            2